Citation Nr: 0939508	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  07-35 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to 
include consideration as secondary to diabetes mellitus and 
posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension, to 
include consideration as secondary to diabetes mellitus and 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and Spouse




ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to 
January 1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 2007 by the 
Department of Veterans Affairs (VA) North Little Rock, 
Arkansas Regional Office (RO).

The Board notes that the Veteran's November 2007 statement 
appears to raise a general increased rating claim, to include 
a total disability evaluation based on individual 
unemployability due to service-connected disabilities (TDIU).  
The Board refers this matter to the RO for proper 
development. 


FINDINGS OF FACT

1.  The competent medical evidence does not link the 
Veteran's obstructive sleep apnea to his active service or 
any service connected disorder.

2.  The Veteran has a current diagnosis of hypertension.

3.  The most probative medical evidence of record fails to 
link the Veteran's current diagnosis of hypertension with any 
service connected disability, or generally to his military 
service.




CONCLUSIONS OF LAW

1.  Sleep apnea was not incurred in or aggravated by service, 
nor is it proximately due to or the result of service 
connected diabetes mellitus or PTSD.  38 U.S.C.A. §§ 1110, 
1112, 1131, 1133, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.304, 3.310 (2008).

2.  Hypertension was not incurred in or aggravated by 
service, nor is it proximately due to or the result of 
service connected diabetes mellitus or PTSD.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309, 
3.310 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to provide a claimant notification of 
information and evidence necessary to substantiate the claim 
submitted, the division of responsibilities in obtaining 
evidence, and assistance in developing evidence pursuant to 
the Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice 
requirements were accomplished in February 2007 and March 
2007 letters, which were provided before the adjudication of 
the respective claims.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
Veteran's service and private treatment records were 
obtained.  Additionally, the Veteran has indicated that he 
has not received treatment at any VA facility, and has not 
indicated there are any additional records that VA should 
seek to obtain on his behalf.  Furthermore, the Veteran's 
request for a hearing related to his claims has been honored 
and he has been provided multiple VA examinations with 
respect to his present claims.  Essentially, the Board does 
not have notice of any additional evidence which is relevant 
that the VA has failed to obtain.  For the foregoing reasons, 
the Board concludes that all reasonable efforts were made by 
the VA to obtain the evidence necessary to substantiate the 
Veteran's claims.  Therefore, no further assistance to 
develop evidence is required.

Service connection may be granted for disability due to 
disease or injury incurred in, or aggravated by, service.  
See 38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder, such 
as cardiovascular-renal disease, including hypertension is 
manifest to a compensable degree within one year after 
separation from service the disorder may be presumed to have 
been incurred in service.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310.  

Sleep Apnea 

The Veteran contends that he developed sleep apnea as a 
result of his exposure to herbicides, his service connected 
diabetes and posttraumatic stress disorder (PTSD).  

The Veteran's service treatment records contain no treatment 
or complaints of sleep apnea, or any similar disorder.  The 
Veteran's January 1968 separation examination is void of 
findings, complaints, symptoms, or diagnoses attributable to 
sleep apnea.  

A May 2006 private treatment record is the first notation of 
record indicating the Veteran's diagnosis with sleep apnea.  
At this time a sleep study was performed, which resulted in 
the Veteran being prescribed a CPAP machine to assist his 
sleeping.  Importantly, this record does not indicate the 
Veteran's sleep apnea is related to his military service, any 
service connected disorder or herbicide exposure.  

In February 2007, the Veteran was provided with a VA 
examination.  At this time, the examiner noted the Veteran's 
diagnosis with sleep apnea and the Veteran's current 
description of his condition.  Based on this information and 
an appropriate examination of the Veteran, the examiner 
opined that the Veteran's sleep apnea was not secondary to 
his service connected diabetes.  In reaching this conclusion, 
the examiner stated "[s]leep apnea is commonly associated 
with diabetes, but...[the Veteran's] diabetes [was not] a cause 
for sleep apnea."  

The Board notes the Veteran's numerous statements, and those 
of his wife, indicating his belief that his sleep apnea is 
attributable to his diabetes and PTSD; however, as a lay 
person, he is not competent to offer a medical diagnosis or 
to assert medical causation of his disorder.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  As such, his opinion 
alone is insufficient to provide the requisite nexus between 
the cause of his sleep apnea and service connected diabetes 
or PTSD.  Accordingly, absent competent evidence linking the 
Veteran's sleep to apnea to his service connected diabetes or 
PTSD, the Veteran's claim for service connection for sleep 
apnea, claimed secondary to service connected diabetes 
mellitus and PTSD, must be denied.  

It is acknowledged that where the evidence does not warrant 
secondary service connection, an appellant may still 
establish service connection on a direct or presumptive 
basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In this regard, the Veteran has presumed exposure to an 
herbicide agent.  Nevertheless, presumptive service 
connection is still not applicable, since service connection 
due to herbicide exposure is only presumed for a specific 
list of diseases set forth under 38 C.F.R. § 3.309(e) and 
sleep apnea is not among the diseases listed.  Consequently, 
the Board may not grant presumptive service connection on 
this basis.  

Direct service connection for sleep apnea is also not 
supported by the evidence of record.  While the Veteran has a 
current diagnosis of sleep apnea, there is no medical 
evidence of record relating this condition to the Veteran's 
time in-service.  Additionally, the Veteran's service 
treatment records contain no record of in service sleep 
apnea, or any similar disorder.  Likewise, the first 
diagnosis of sleep apnea of record is found in 2006 private 
treatment records, placing the condition's onset some decades 
after his separation from service (1968-2006), which tends to 
weighs against the Veteran's direct service connection claim.  
See Maxon v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 
1330 (Fed. Cir. 2000).  Accordingly, the greater weight of 
the evidence is against finding that the Veteran's sleep 
apnea is related to military service.


Hypertension

The Veteran is claiming entitlement to service connection for 
hypertension.  He specifically contends that such disorder is 
experienced secondary to his service connected diabetes 
mellitus and PTSD.  

To support his claim, the Veteran submitted a December 2006 
statement from private physician, K. Watson, M.D.  In this 
statement, Dr. Watson indicated that he treated the Veteran 
for many years and over this period the Veteran developed 
non-Insulin dependent diabetes.  Dr. Watson further indicated 
that the Veteran has developed hypertension because of his 
diabetes.  

In an effort to assist the Veteran support his claim, the 
Veteran was provided a February 2007 VA examination where he 
was diagnosed to have essential hypertension, which the 
examiner indicated was not related to diabetes, observing the 
Veteran did not have heart disease or renal disease.  

After the presence of heart disease was subsequently shown, 
the Veteran underwent another VA examination in June 2008.  
At this time, the examiner specifically noted the Veteran's 
recent development of heart disease, and the December 2006 
statement from Dr. Watson.  However, the examiner continued 
the Veteran's diagnosis of essentially hypertension unrelated 
diabetes.  To support this opinion, the examiner stated 
"though hypertension is often associated with diabetes, it 
is not caused by diabetes unless there is evidence of 
significant renal dysfunction from diabetes that has caused 
[the Veteran] to develop hypertension," and there was no 
evidence of any significant renal dysfunction.   

Of the medical opinions of record, the Board finds the 
opinions of the VA examiners to have greater probative value 
than the December 2006 opinion of Dr. Watson.  Dr. Watson 
simply states the Veteran's hypertension is related to his 
diabetes without providing any logic or referencing the 
specific facts relied upon in reaching his opinion.  On the 
other hand, the opinion provided in June 2008 expresses clear 
reasoning, logic and references the specific facts relied 
upon in reaching their ultimate medical conclusion, giving it 
greater probative value.  [The Board also notes the January 
2007 statement of private physician F. Hogue, M.D. that 
indicates the Veteran's various medical diagnoses, but this 
statement does not provide any opinion concerning the cause 
of any of these disorders.]  Accordingly, the Board finds the 
most probative pieces of medical evidence of record weigh 
against connecting the Veteran's hypertension to his service 
connected diabetes, or military service.  

The Veteran's contentions oppose the VA medical opinions, but 
as a lay person, he is not competent to offer a medical 
diagnosis or to assert medical causation of his disorder.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  As such, 
his opinion alone is insufficient to provide the requisite 
nexus between his hypertension and service connected diabetes 
or PTSD.  The Board notes the Veteran's contention that his 
hypertension is related to his PTSD; however, no competent 
evidence of record indicates any link between his 
hypertension and his service connected PTSD.  Accordingly, 
absent competent medical evidence linking the Veteran's 
hypertension to his service connected diabetes or PTSD, the 
Veteran's claim for service connection for hypertension, 
claimed secondary to service connected diabetes mellitus and 
PTSD, must be denied.  

It is acknowledged that where the evidence does not warrant 
secondary service connection, an appellant may still 
establish service connection on a direct or presumptive 
basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In this regard, the Veteran has presumed exposure to an 
herbicide agent.  Nevertheless, presumptive service 
connection is still not applicable, since service connection 
due to herbicide exposure is only presumed for a specific 
list of diseases set forth under 38 C.F.R. § 3.309(e) and 
hypertension is not among the diseases listed.  Additionally 
there is no medical evidence indicating the Veteran received 
a diagnosis of hypertension within a year of separation.  
Consequently, the Board may not grant presumptive service 
connection on either of these bases.  

The Board acknowledges the July 2007 statement from private 
physician C. Williams, M.D.; however, this statement is of 
little probative value.  Dr. Williams indicates that 
"[r]ecent literature has linked...hypertension...to Agent Orange 
exposure," and the Veteran has been exposed to Agent Orange 
and diagnosed with this condition.  Importantly, Dr. Williams 
does not otherwise link the Veteran's hypertension to 
service, and fails to cite the literature to which he refers.  
As this opinion is contrary to pertinent regulations which 
are the product of active review of medical literature, and 
lacks any detail to support the conclusion, it is not 
considered more probative than the regulations on the 
subject, nor sufficient to establish entitlement to the 
benefit sought.  

Direct service connection for hypertension is also not 
supported by the evidence of record.  While the Veteran has a 
current diagnosis of hypertension, the Veteran's service 
treatment records contain no record of in service 
hypertension treatment.  Likewise, the medical evidence of 
record indicates the Veteran was first diagnosed with 
hypertension after 2000, decades after his separation from 
service, which also weighs against the Veteran's direct 
service connection claim.  See Maxon v. West, 12 Vet. 
App. 453 (1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000).  
Accordingly, the greater weight of the evidence is against 
finding that the Veteran's current disability is related to 
military service.  


ORDER

Service connection for sleep apnea, to include consideration 
as secondary to diabetes mellitus and PTSD, is denied.

Service connection for hypertension, to include consideration 
as secondary to diabetes mellitus and PTSD, is denied.


____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


